                     IN THE UNIT!ED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


SECURITIES AND EXCHANGE
COMMISSION,

                              Ap:plicaut,               20-MISC-123 (PKC)

               v.

MICHAEL STAISIL,

                              Res.poudent.


                                     • zER
       WHEREAS, the Court issued an Order to Show Cause, Dkt. 3 (the "Order"), directing
Respondent Michael Staisil to appear before thi:s Court on March 9, 2020 at 2:00 p.m. to show

cause why he should not be ordered to appear for testimony as called for by the investigative
subpoena issued by the Securities and Exchange Commission ("SEC") on November 20, 2019
and served on Staisil on December 7, 2019;

       WHEREAS, Staisil failed to appear to show cause as ordered;

                                                I.
       THEREFORE IT IS HEREBY ORDERED that Staisil shall appear for testimony at

_the SEC's Philadelphia Regional Office, 1617 JFK Blvd . , Suite 520, Philadelphia, Pennsylvania
on March 26, 2020 at 9:30 a.m . ~ / ~ , , . ~                         AA.. ~ ~ ~
~ ~~~ ~~~                                   /i,f~/tf,..2t1.2.f).~A.w.. ~ ~ ~ , . . . ~
~~~~~~;,
       IT IS FURTHER ORDERED that, in the event that Staisil does not appear for
testimony as ordered in Section I:

       (a) the SEC will have established aprimafacie case of civil contempt against Stai:sil for
his failure to comply with this Order -directing him to appear for testimony; and
                (b) Staisil may be held in civil contempt for failure to comply with this Order without

       further notice or hearing.
                                                        Ill.

                IT IS FURTHER ORDERED that a copy of this Order may he served upon Staisil by

~~l,,· transmitting the papers to S.taisilor his counsel in this motler on or before /ff~ /~.../,;_;2.o
1 ~ by email, facsimile, personal service, any overnight mail delivery servi:ce, or any method
       that would satisfy the requirements for service of process under Federal R.u~e of Civil Procedure
       4.


       SO ORDERED

       Dated:      /f~ 1               , 2020
                 New York, NY

                                                               HON.P.C~
                                                               UNITED STATES DISTRICT JUDGE




                                                         2
